Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 1 of 15              PageID #: 3276




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE
MICHAEL RUSSO,                            )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )      2:19-cv-00324-DBH
                                          )
VALMET, INC.,                             )
VALMET, INC. DEFINED                      )
BENEFIT PLAN,                             )
                                          )
              Defendants                  )

    RECOMMENDED DECISION ON MOTIONS FOR JUDGMENT ON THE
         RECORD AND MOTION FOR SUMMARY JUDGMENT

       Plaintiff alleges that Defendants violated the Employee Retirement Income Security

Act (ERISA), 29 U.S.C. §§ 1001 et seq., and related regulations by denying Plaintiff

retirement benefits (Count I) and by misrepresenting the type of retirement plan in which

Plaintiff would be enrolled (Count II). The parties dispute which of Defendants’ retirement

plans applied to Plaintiff. Each party filed a motion for judgment on the record as to Count

I, (Defendant’s Motion for Judgment on the Record, ECF No. 42; Plaintiff’s Amended

Motion for Judgment on the Record, ECF No. 45); on Count II, Defendants moved for

summary judgment. (Motion for Summary Judgment, ECF No. 44.)

       Following a review of the record and after consideration of the parties’ arguments,

I recommend the Court grant Defendants’ motion for judgment on the record on Count I,

deny Plaintiff’s amended motion for judgment on the record on Count I, and grant

Defendants’ motion for summary judgment on Count II.
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 2 of 15                            PageID #: 3277




                             FACTUAL AND PROCEDURAL HISTORY1

        In May 1982, Plaintiff began working for Beloit-Manhattan, a division of Beloit

Corporation. (PASMF ¶ 1; DSMF ¶ 2; DAF ¶ 2.) In the spring of 1999, Plaintiff left Beloit

to work for Precision Roll Grinders of Allentown, Pennsylvania. (PASMF ¶¶ 2–3; DAF ¶

2.)    Defendant Valmet, Inc. (Valmet), Beloit, and Precision Roll Grinders were

competitors. (PASMF ¶ 8.) Valmet acquired some of Beloit’s operations, including the

operations at Clarks Summit, Pennsylvania. (PASMF ¶ 7.)

        In June 2000, two of Valmet’s employees, Michael Mills and David DeMello,

contacted Plaintiff. (PASMF ¶ 6; DAF ¶1.) As a result of his prior experience at Beloit,

Plaintiff was familiar with DeMello, who was a sales manager at the Clarks Summit

Division. (PASMF ¶¶ 9–10.) Mills was the general manager of the Clarks Summit

Division. (PASMF ¶ 11.) DeMello and Mills urged Plaintiff to consider working for

Valmet. (PASMF ¶ 12.) Plaintiff travelled from Maine to Albany, New York on two

occasions to meet with Mills and Plaintiff had at least two subsequent telephone calls with

Mills. (PASMF ¶¶ 13–14, 16). Plaintiff asserts he specifically inquired about Valmet’s

defined benefit plan and that Mills and DeMello told him (1) he would receive retirement

benefits under Valmet’s defined benefit plan, and (2) if he worked for Valmet for at least




1
  For purposes of the motions for judgment on the ERISA record, the factual summary is drawn from
Defendants’ Appendix of Facts (DAF) (ECF No. 42–1) and from the administrative record (ECF Nos.
21–22). Citations that include “Admin. R. __” refer to the pages as they are designated in the administrative
record. For purposes of the motion for summary judgment, the facts are drawn from Defendants’ Statement
of Material Facts (DSMF) (ECF No. 44-1), Plaintiff’s Additional Statements of Material Fact (PASMF)
(ECF No. 47), and to the extent that the matters are undisputed, the administrative record.

                                                     2
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 3 of 15                         PageID #: 3278




five years, his benefits would be calculated based on his prior start date with Beloit.

(PASMF ¶¶ 15, 17–19.)

        In July 2000, Mills presented Valmet’s written offer of employment to Plaintiff.

(PASMF ¶ 22; DSMF ¶ 3.) As relevant here, the offer letter noted that (1) “All benefits

and payroll will be administered through our Clarks Summit location,” (2) after Plaintiff

had “continuously worked for Valmet Inc., for 5 years, [his] original employment date will

be adjusted to reflect [his] previous years of service,” and (3) “Valmet Inc., Clarks Summit

Division has a company paid retirement plan, which will provide retirement income to

associates of Valmet Inc., Clarks Summit.” (Admin. R. 511–12; 2347–48.) Plaintiff was

hired on July 17, 2000, as a product sales manager reporting to the general manager of

Valmet’s Clarks Summit Division. (DSMF ¶ 1; Admin. R. 836.)

        Plaintiff maintains that based on the representations of Mills and DeMello, he

understood the language regarding a “company paid retirement plan” to refer to Valmet’s

defined benefit plan. (PASMF ¶ 23.) Plaintiff claims he relied on the representations when

he decided to resign from Precision Roll Grinders and work for Valmet. (PASMF ¶¶ 21,

24.)

        Plaintiff received quarterly statements regarding Valmet’s contributions to a money

purchase plan (the MP Plan) for retirement benefits. (Admin. R. 541; 840–43; 847–52;

2349–57; 2309–11.)2 The MP Plan is a defined contribution plan, not a defined benefit


2
  The MP Plan was amended several times, and a series of corporate reorganizations evidently prompted a
number of changes to the name of the MP Plan. The record includes a February 2000 summary plan
description for the Sunds Defibrator Pension Plan and Trust, (Admin. R. 494–510), a plan document for the
renamed Metso Paper USA, Inc. Pension Plan and Trust with an effective date of January 1, 2000, (Admin.
R. 431–93), a December 2002 amendment to the Metso Paper USA Inc. Pension Plan and Trust, (Admin.

                                                   3
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 4 of 15                      PageID #: 3279




plan. (Admin R. 836; 1841.) Plaintiff contacted the human resources director of the Clarks

Summit Division to dispute the statements. (Admin. R. 841; 2310.) The human resources

director told Plaintiff that if his version of events was true, “it was the result of a screw up

by Mike Mills.” (Id.) Plaintiff ended the exchange by stating he would “deal with this at

the time of my retirement, and enforce my July 2000 agreement with this company,

Valmet.” (Id.) The records of the MP Plan custodian, Wells Fargo, reflect that Plaintiff’s

spouse was designated as the beneficiary of the MP account and that Plaintiff selected

email statements over paper statements, (Admin. R. 2359), but Plaintiff denies that he

designated his wife as the beneficiary of his MP account. (PASMF ¶ 47.)

       Valmet also had a defined benefit plan (the DB Plan) at the time Plaintiff was hired.

(DSMF ¶ 16; Admin. R. 346–413; 2366–2433.)3 Defendant asserts that the DB Plan was



R. 513–16), and an April 2016 restatement as the Valmet, Inc. Pension Plan and Trust, (Admin. R. 729–
64).
3
  The DB Plan was amended a number of times, and a series of corporate reorganizations evidently
prompted a number of changes to the name of the DB plan. The record includes several documents for the
predecessor KMW Corp. Retirement Plan, (Admin. R. 1–82), a 1989 plan document for the predecessor
Valmac U.S. Inc. Retirement Plan, (Admin. R. 83–128), a 1989 plan document for the predecessor Valmet-
Appleton Inc. Retirement Plan, (Admin. R. 129–74), a 1989 plan document for the predecessor Valmet-
Charlotte Inc. Retirement Plan, (Admin. R. 177–224), a 1990 plan document for the predecessor
Honeycomb Systems Inc. Retirement Plan, (Admin R. 225–69), a 1991 amendment to the Valmet-Charlotte
Inc. Retirement Plan, (Admin. R. 270), a 1993 amendment to the Valmet-Charlotte Inc. Retirement Plan,
(Admin. R. 271–86), a 1994 amendment to the Honeycomb Systems Inc. Retirement Plan (Admin. R. 175–
76), a 1994 amendment to the Valmet-Appleton Inc. Retirement Plan, (Admin. R. 287–89), a 1996 plan
document for the renamed Valmet Inc. Retirement Plan, (Admin. R. 290–345), a 1997 plan document for
the renamed Metso Paper USA Inc. Retirement Plan, (Admin. R. 346–413), a 1998 summary plan
description under the older named Valmet Inc. Retirement Plan, (Admin. R. 414–430), a 2002 amendment
to the Metso Paper USA Inc. Retirement Plan, (Admin. R. 519–28), three 2003 amendments under the
names of the Valmet Inc. Retirement Plan and the Metso Paper USA Inc. Retirement Plan, (Admin. R. 529–
40), a 2009 plan document for the Metso Paper USA Inc. Retirement Plan, (Admin. R. 542–633), a 2011
amendment to the Metso Paper USA Inc. Retirement Plan, (Admin. R. 644), a 2013 amendment to the
Metso Paper USA Inc. Retirement Plan, (Admin. R. 645–52), a 2014 amendment under the name Valmet
Inc. Defined Benefit Plan, (Admin. R. 653–54), a 2015 summary plan description for the renamed Valmet
Inc. Defined Benefit Plan, (Admin R. 655–74), a 2015 plan document for the Valmet Inc. Defined Benefit

                                                  4
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 5 of 15                    PageID #: 3280




only offered to employees at certain divisions and was not available to employees of the

Clarks Summit Division. (Admin. R. 2302–07.) In 2003, membership in the DB Plan was

“frozen,” which meant that the plan was amended to prohibit any new participants from

joining the plan. (DAF ¶¶ 19–20, 24; DSMF ¶¶ 20–21; Admin. R. 535–40.)

       Plaintiff was administratively transferred from the Clarks Summit Division to the

Appleton Division in 2010. (PASMF ¶ 53; DAF ¶ 22; DSMF ¶ 23.) From the time of

Plaintiff’s hiring in July 2000 until his retirement in May 2018, Plaintiff worked remotely

from Scarborough, Maine. (PASMF ¶ 52, 55.)

       In January 2018, in preparation for retirement, Plaintiff inquired through counsel

about his health and retirement benefits. (PASMF ¶ 56; Admin. R. 835.) On February 6,

2018, Valmet advised that Plaintiff was a participant in the MP Plan as an employee of the

Clarks Summit Division. (PASMF ¶ 57; Admin. R. 836–39.) In a February 16, 2018,

letter, Plaintiff disputed Valmet’s assertion. (PASMF ¶ 58; Admin. R. 840–42.) Valmet

construed the February 16, 2018, letter as an initial claim for benefits under the DB Plan

and in July 2018, denied the claim. (PASMF ¶¶ 65, 67; Admin. R. 1600–1751.) Valmet

determined that Plaintiff was ineligible for the DB Plan because (1) he was eligible for the

MP Plan instead and (2) the DB Plan was limited to the Appleton, Charlotte, Honeycomb,

Hudson Falls, and Knoxville divisions; employees of the Clarks Summit Division were not

eligible. (Admin. R. 1601.) Plaintiff appealed from the decision; after a hearing, his appeal




Plan, (Admin. R. 675–727), and a 2015 amendment to the Valmet Inc. Defined Benefit Plan, (Admin. R.
728).

                                                5
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 6 of 15               PageID #: 3281




was denied on January 15, 2019. (PASMF ¶¶ 65, 67; DAF ¶¶ 35–37, Admin. R. 2302–

2598.)

                                        DISCUSSION

A.       The Benefits Claim (Count I)

         1.    Standard of Review

         The standard of review for an ERISA benefits claim pursuant to 29 U.S.C.

§ 1132(a)(1)(B) depends on the discretion afforded the administrator of the plan. If the

plan “grants the administrator ‘discretionary authority to determine eligibility for benefits

or to construe the terms of the plan,’ [the court] review[s] only to ensure that the

administrator’s decision is not ‘arbitrary or capricious’; if the plan does not grant such

discretionary authority, [the court] review[s] benefit decisions de novo.” Campbell v.

BankBoston, N.A., 327 F.3d 1, 5-6 (1st Cir. 2003) (quoting Firestone Tire & Rubber Co.

v. Bruch, 489 U.S. 101, 109-15 (1989)). In this way, when reviewing the actions of plan

administrators in a challenge to a denial of benefits “the district court sits more as an

appellate tribunal than as a trial court.” Leahy v. Raytheon Co., 315 F.3d 11, 19 (1st Cir.

2002). A court’s review, therefore, is ordinarily based only on the administrative record.

Bard v. Boston Shipping Ass’n, 471 F.3d 229, 235 (1st Cir. 2006).

         At all relevant times, the DB Plan granted the Administrator the discretion and

power to construe and interpret the terms of the plan and to determine all questions relating

to the eligibility of employees to participate in the plan as well as the amount and kind of

benefits due under the plan. (Admin. R. 2386–87, 2466–67.) The Court, therefore, will

uphold the “administrator’s decision if the decision was reasoned and supported by

                                             6
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 7 of 15                               PageID #: 3282




substantial evidence, meaning that the evidence is reasonably sufficient to support a

conclusion and contrary evidence does not make the decision unreasonable.” Morales-

Alejandro v. Med. Card Sys., Inc., 486 F.3d 693, 698 (1st Cir. 2007) (internal quotation

omitted).4 The relevant question is “not which side [the court] believe[s] is right, but

whether the [administrator] had substantial evidentiary grounds for a reasonable decision

in its favor.” Ortega-Candelaria v. Johnson & Johnson, 755 F.3d 13, 20 (1st Cir. 2014).

Under the deferential arbitrary, capricious, or abuse of discretion standard of judicial

review, the disputed benefits decision “must be upheld if there is any reasonable basis for

it.” Madera v. Marsh USA, Inc., 426 F.3d 56, 64 (1st Cir. 2005).

        2.       Analysis

        The 1997 version of the DB Plan—the operative version when Plaintiff was hired

in July 2000—defined an “eligible employee” as “any employee” but excluded employees

of “Valmet Automation division,” noncitizens, and employees “who are extended coverage

under any other defined benefit pension plan or money purchase pension plan . . .

(including, without limitation, any such plan that is maintained by the former Sunds

Defibrator business, which business was merged into a predecessor of the Employer

following the merger of Valmet, Inc. and Rauma Corporation . . . .” (Admin. R. 355-56,

2375–76.)5

4
  The arbitrary and capricious standard also applies to plans in which, as here, the administrator both
evaluates and pays claims. Carter v. Aetna Life Ins. Co., 2:17-cv-00398-JAW, 2019 WL 80434, at *13–14
(D. Me. Jan. 2, 2019). The significance of the resultant conflict of interest depends on the particular facts
of a case and is one factor for a court to consider in deciding whether the administrator abused its discretion.
Id.
5
  Plaintiff also argued that the 1996 version of the DB plan was operative when he was hired in July 2000,
rather than the 1997 version. That argument fails, however, because Plaintiff failed to provide any evidence

                                                       7
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 8 of 15                           PageID #: 3283




        Defendants maintain that Plaintiff was not eligible for the DB Plan because he was

enrolled in the MP Plan shortly after he was hired. A 2003 account statement in the record

reflects contributions to the MP Plan for 2001 and 2002. The record lacks any earlier

statements. Plaintiff does not dispute that he received statements for the MP Plan. There

is no evidence that Plaintiff received any statements or other documents reflecting

participation in the DB Plan. Although Plaintiff contends he objected to his enrollment in

the MP Plan, the record establishes that Plaintiff was “extended coverage under” another

“money purchase plan” likely by 2001 and certainly by 2003. While Plaintiff evidently

argues that Valmet should not have the authority to extend coverage unilaterally under

another plan and therefore exclude him from the DB Plan, Plaintiff provides no evidence

or persuasive authority to support a finding that Valmet lacked that authority under the

terms of either plan.6

        The reasonableness of Defendants’ decision to extend coverage under the MP Plan

rather than the DB Plan is supported by the record evidence regarding the specific divisions

covered by defined benefit plans prior to the corporate mergers that occurred before

Plaintiff’s hiring in 2000. The preamble of the 1997 version of the DB Plan noted that

“prior plans covering employees of the Appleton, Honeycomb, Sandy-Hill, and Hudson




calling into doubt the authenticity of the 1997 version or the subsequent amendments. He also arguably
waived the argument when he asserted the applicability of the 1997 version at other times, including in his
complaint.
6
  Plaintiff argues that Defendants’ decision to extend coverage under the MP plan rather than the DB plan
should not be allowed given the representations of Mills and DeMello, but that argument sounds in estoppel
rather than plan interpretation and is therefore addressed in the discussion of Count II. See infra.


                                                    8
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 9 of 15                             PageID #: 3284




Falls divisions . . . were previously merged into this Plan.” (Admin. R. 350, 2370.)7 The

omission of Clarks Summit from the 1997 version is understandable because the Clarks

Summit Division was not acquired from Beloit until after 1997. Subsequent versions of

the plan also contained similar references to the divisions incorporated within the DB Plan,

(Admin. R. 679, 2457), and no version of the DB Plan mentioned the Clarks Summit

Division. The summary plan descriptions for the DB Plan also listed the covered divisions

and never included Clarks Summit. (Admin. R. 418, 657–58, 660.)8 In addition, the record

contains a packet of information provided to other employees of the Clarks Summit

Division summarizing the retirement plan offered, and the documents discussed the MP

Plan, not the DB Plan. (Admin. R. 2237–2288.)9

        Because Plaintiff has provided no evidence or argument to support a finding that

Valmet lacked the authority to extend coverage under the MP plan to Clarks Summit

employees, and because the uncontroverted record evidence establishes that Clarks



7
  Plaintiff argued that he did work for the Appleton division, the employees of which were covered under
the DB Plan, but that argument fails because Plaintiff was not administratively transferred to the Appleton
Division until 2010, well after the DB Plan was frozen in 2003, prohibiting any new participation after that
point.
8
  Plaintiff argues the Court may not consider summary plan descriptions. The Supreme Court held that the
representations in summary plan descriptions are statements “about the plan” and “do not themselves
constitute the terms of the plan for purposes of § 502(a)(1)(B).” CIGNA Corp. v. Amara, 563 U.S. 421, 438
(2011) (emphasis in original). The Supreme Court therefore concluded that the representations in the
summary plan documents may not be used to override or rewrite the explicit terms of the plan document.
Id. at 435–38. Plaintiff, however, has not provided any authority that prohibits consideration of summary
plan descriptions when assessing the consistency and reasonableness of an administrator’s interpretation of
the plan terms. Regardless, the resolution of the issue would be the same even without the summary plan
descriptions.
9
  Plaintiff does not admit the truth of this statement, but he provided no reason to doubt the authenticity of
the documents and has provided no other evidence to rebut Defendants’ evidence that employees of the
Clarks Summit Division were offered participation in the MP Plan, rather than the DB Plan.

                                                      9
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 10 of 15                PageID #: 3285




 Summit employees were extended coverage under the MP Plan, and not the DB Plan,

 Defendants’ decision to deny Plaintiff benefits pursuant to the DB Plan was not arbitrary,

 capricious, or an abuse of discretion under the terms of the DB Plan.

 B.     The Equitable Claim (Count II)

        Plaintiff argues that even if he is not entitled to benefits under the terms of the DB

 plan as interpreted by Defendants, the Court should nevertheless award Plaintiff benefits

 under the DB Plan rather than the MP Plan because he reasonably relied on the

 representations of Mills and DeMello that Plaintiff would be entitled to a defined benefit

 retirement plan when he decided to work for Valmet. A plaintiff may pursue such a claim

 under a theory of a breach of fiduciary duty pursuant to ERISA, which authorizes “other

 appropriate equitable relief” for ERISA violations. See 29 U.S.C. § 1132(a)(3); Cogan v.

 Phoenix Life Ins. Co., No. 01-268-P-C, 2002 WL 509659, at *3 (D. Me. Apr. 4, 2002);

 Trustees of Int’l Pension Fund v. Paul G. White Tile Co., No. CIV. 99-130-P-B, 2000 WL

 761888, at *4 (D. Me. Mar. 21, 2000); Reid v. Gruntal & Co., 763 F. Supp. 672, 678 (D.

 Me. 1991); see also, Varity Corp. v. Howe, 516 U.S. 489, 506 (1996). Defendants argue

 that Plaintiff’s claim is barred by the statute of limitations.

        Because ERISA does not provide a statute of limitations for a claim for benefits

 under § 1132(a)(1), federal courts ordinarily borrow the “most analogous statute of

 limitations in the forum state.” Riley v. Metro. Life Ins. Co., 744 F.3d 241, 244 (1st Cir.

 2014). A § 1132(a)(1) benefits claim ordinarily accrues “after a claim for benefits is made

 and a specific sum is sought, the ERISA plan repudiates the claim or the sum sought, and

 that rejection is clear and made known to the beneficiary.” Id. at 245.

                                                10
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 11 of 15                 PageID #: 3286




        For claims involving an alleged breach of a fiduciary duty, however, ERISA

 provides for (1) a six-year statute of limitations measured from “the date of the last action

 which constituted a part of the breach or violation,” or the latest date on which the fiduciary

 could have cured a breach involving an omission, (2) a three-year statute of limitations

 measured from “the earliest date on which the plaintiff had actual knowledge of the breach

 or violation” or (3) a six-year statute of limitations “in the case of fraud or concealment”

 measured from the date of discovery of the breach or violation. 29 U.S.C. § 1113. “[T]he

 earlier of” the applicable deadlines governs. Id.

        Plaintiff’s estoppel or misrepresentation claim is untimely under any of the potential

 limitation periods. The last action that could be considered as part of the breach occurred

 in 2000 when Mills and DeMello made the alleged misrepresentations about Plaintiff’s

 eligibility for a defined benefit retirement plan, or by 2003 at the latest, when the

 uncontroverted evidence establishes that Plaintiff was enrolled in a defined contribution

 plan other than the plan he was allegedly promised. See O’Shea v. UPS Ret. Plan, 837

 F.3d 67, 78 (1st Cir. 2016) (the relevant date for establishing a breach, as opposed to

 determining issues of remedy, was when “the acts giving rise to the claim” occurred, so for

 a misrepresentation claim, the plaintiff could have sought equitable relief after the

 misrepresentations were made, “despite the fact that his beneficiaries had not yet been

 denied benefits”); In re Unisys Corp. Retiree Med. Benefit "ERISA'' Litig., 242 F.3d 497,

 506 (3d Cir. 2001), as amended (Mar. 20, 2001) (claims based on alleged

 misrepresentations were untimely because six-year period began to run no later than the

 date plaintiffs made decisions in reliance on misrepresentations); Ranke v. Sanofi-

                                               11
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 12 of 15                   PageID #: 3287




 Synthelabo Inc., 436 F.3d 197, 203 (3d Cir. 2006) (same; plaintiffs may not reset the clock

 by later additional detrimental reliance).

        The record also establishes that Plaintiff had actual knowledge of the alleged breach

 by 2003 at the latest, when Plaintiff received the account statement reflecting he was in the

 MP Plan and was told that Mills must have made a mistake about the availability of a

 defined benefit plan. Plaintiff had the information necessary to pursue equitable relief at

 that time, but he waited many years until he retired before asserting the claim.

        The First Circuit’s decision in Edes v. Verizon Commc’ns, Inc., 417 F.3d 133 (1st

 Cir. 2005) is instructive. As here, the Edes plaintiffs alleged “[i]n essence” that

 “Defendants had a fiduciary duty to classify them as eligible for plan participation. .

 .regardless of the plans’ actual eligibility criteria.” Id. at 142. Although the plaintiffs’

 claims for benefits were denied in 1999, the First Circuit concluded that the breach of

 fiduciary duty claims asserted in the plaintiffs’ 2001 complaint were untimely because the

 plaintiffs knew in 1994 that they were not classified as employees on the defendant’s

 payroll and thus would not be eligible for benefits. Id.

        These facts establish that Plaintiffs had actual knowledge that if Defendants
        had a fiduciary duty to classify them as eligible for ERISA plan participation
        and/or to design their plans accordingly, they had breached that
        duty. Accordingly, Plaintiffs need not have had actual knowledge of the
        plans’ eligibility criteria to start the statute of limitations running, and their
        claim of breach of fiduciary duty . . . filed more than three years later, is time-
        barred . . . .




                                                12
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 13 of 15                               PageID #: 3288




 Id.; see also, Rush v. Martin Petersen Co., 83 F.3d 894, 896 (7th Cir. 1996) (claim based

 on broken oral promise was untimely because plaintiff learned he was enrolled in different

 retirement plan than promised more than three years before filing suit).10

         Because Plaintiff’s claim for equitable relief based on misrepresentations regarding

 his eligibility for a defined benefit plan was filed more than ten years after ERISA’s

 limitations period for a breach of a fiduciary duty expired,11 and because Plaintiff has not

 established a basis to toll the statute of limitations or to prohibit Defendants from asserting

 a statute of limitations defense,12 Plaintiff is not entitled to relief on that claim.

 C.      Attorney’s Fees and Costs

         Defendant also asks the Court to award attorney’s fees and costs.                              Under

 § 1132(g)(1), “the court in its discretion may allow a reasonable attorney’s fee and costs of



 10
    The record also does not support a finding of a longer limitations period due to fraud or concealment.
 Plaintiff does not allege any subsequent efforts to cover up the allege misrepresentations. See J. Geils Band
 Emp. Ben. Plan v. Smith Barney Shearson, Inc., 76 F.3d 1245, 1255 (1st Cir. 1996) (in order for the longer
 fraud or concealment limitations period to apply, the plaintiffs “must demonstrate that (1) defendants
 engaged in a course of conduct designed to conceal evidence of their alleged wrong-doing and that (2) the
 plaintiffs were not on actual or constructive notice of that evidence, despite (3) their exercise of reasonable
 diligence”) (internal quotation and modification omitted). Furthermore, because the discovery of the breach
 occurred by 2003 at the latest, for the reasons already discussed, the equitable claim would still be untimely.
 See id. (“This Circuit has characterized the facts that trigger discovery or constructive notice as “sufficient
 storm warnings to alert a reasonable person to the possibility that there were either misleading statements
 or significant omissions involved”).
 11
   Even if Plaintiff could characterize his claim for equitable relief under § 1132(a)(3) as something other
 than a breach of fiduciary duty so that ERISA’s statute of limitations would arguably not apply, such as a
 negligent or intentional misrepresentation tort or a quasi-contract claim, federal law would borrow the most
 analogous statute of limitations from Maine law and Plaintiff’s claim would still be untimely. See 14
 M.R.S. § 752 (six-year statute of limitations for most civil actions).
 12
   Estoppel can bar a defendant from asserting the statute of limitations in some circumstances, but there is
 no allegation of any misleading statements or omissions regarding the time for filing suit or Plaintiff’s
 ability to bring suit. See Ortega Candelaria v. Orthobiologics LLC, 661 F.3d 675, 679 (1st Cir. 2011)
 (“Equitable estoppel applies when a plaintiff who knows of his cause of action reasonably relies on the
 defendant’s conduct or statements in failing to bring suit”) (internal quotation omitted).

                                                       13
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 14 of 15                   PageID #: 3289




 action to either party.” Although a party need not be a “prevailing party” in an ERISA

 dispute to recover fees and costs, “a fees claimant must show some degree of success on

 the merits before a court may award attorney’s fees,” which means something more than

 “trivial success” or a “purely procedural victory.” Hardt v. Reliance Standard Life Ins.

 Co., 560 U.S. 242, 255–56 (2010) (internal quotation omitted). When deciding whether an

 award of fees and costs would be “appropriate” in a particular case, courts consider:

        (1) the degree of culpability or bad faith attributable to the losing party; (2)
        the depth of the losing party’s pocket, i.e., his or her capacity to pay an award;
        (3) the extent (if at all) to which such an award would deter other persons
        acting under similar circumstances; (4) the benefit (if any) that the successful
        suit confers on plan participants or beneficiaries generally; and (5) the
        relative merit of the parties’ positions.

 Gross v. Sun Life Assur. Co. of Canada, 763 F.3d 73, 83 (1st Cir. 2014).

        If the Court adopts the recommended decision on the motions for judgment on the

 record and the motion for summary judgment, Defendants would be eligible under the

 statute for an award of attorney’s fees and costs because Defendants will have achieved a

 sufficient degree of success on the merits as to Count I. The balancing of the relevant

 factors, however, does not favor an award.          None of the factors weighs heavily in

 Defendants’ favor, while the factors involving the degree of culpability or bad faith and the

 financial capacities of the parties weigh against an award.

                                         CONCLUSION

        Based on the foregoing analysis, I recommend the Court grant Defendants’ motion

 for judgment on the record on Count I of the complaint, deny Plaintiff’s amended motion

 for judgment on the record on Count I, and grant Defendants’ motion for summary


                                               14
Case 2:19-cv-00324-DBH Document 53 Filed 08/26/21 Page 15 of 15                  PageID #: 3290




 judgment on Count II of the complaint. I recommend the Court deny Defendants’ request

 for attorney’s fees and costs.

                                           NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court’s order.

                                                    /s/ John C. Nivison
                                                    U.S. Magistrate Judge

 Dated this 26th day of August, 2021.




                                               15
